Order entered December 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01278-CV

                              FREDERICK BROWN, Appellant

                                               V.

                  NATIONSTAR MORTGAGE, LLC, ET AL., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-03045-D

                                           ORDER
       We GRANT appellant’s November 21, 2014 motion for a free clerk’s record. We

ORDER Gary Fitzsimmons, Dallas County District Clerk, to file the clerk’s record by

DECEMBER 12, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Gary Fitzsimmons and counsel for appellee and by first-class mail to appellant.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE